﻿
	 Mr. President, the delegation of Rwanda adds its tribute and good wishes to those which have been addressed to you on your brilliant election to the presidency of the thirty-second session of the General Assembly of the United Nations and wishes it complete success. At the same time, my delegation would like to pay a particular and well-deserved tribute to your country, Yugoslavia, a firm pillar of non-alignment whose contribution to international peace and security merits recognition by the world community.
2.	Your predecessor, the eminent Ambassador of Sri Lanka, Mr. Hamilton Shirley Amerasinghe, once again deserves our great appreciation for the remarkable manner in which he discharged his responsibilities as President of the thirty-first session of the General Assembly.
3.	My country, Rwanda, has always greatly appreciated the efforts and the wisdom shown by our Secretary- General, Mr. Kurt Waldheim, in carrying out his very delicate tasks to ensure for the United Nations influence and effectiveness in keeping with its mission. Thus it is with real gratitude that I express once again the confidence of my Government in his tireless devotion to the ideals of the Charter and his personal role in bringing about the advent of a world of peace, justice and international solidarity.
4.	It is with profound joy tinged with some emotion that my delegation welcomes the entry of the Socialist Republic of Viet Nam and the young sister Republic of Djibouti into our great family.
5.	We always deplored the obstruction of the admission of the Socialist Republic of Viet Nam to the United Nations despite the support of almost all the international community. Its admission to our Organization is a tribute to the wisdom and objectivity of those who realized that the opinion of the vast majority of the international community could no longer be opposed. Once again we salute the courage and determination of the Vietnamese people and their leaders, who by glorious combats and untold sacrifices have won their independence and their dignity and earned the consideration and respect of the whole world.
6.	We reiterate our friendship and brotherhood with the valiant people of Djibouti and salute their resistance to the violence and pressures of all kinds to which they were subjected as well as the wisdom which enabled them to counter all the deceitful manoeuvres designed to obstruct the conquest of their dignity and national sovereignty.
7.	The glorious history of each of these newcomers to our large family is a guarantee of their future contribution to progress towards the attainment of the objectives of our Organization.
8.	Since the last session of the General Assembly the vast majority of the nations represented here have enjoyed relative peace. It is no less true that this peace continues to be endangered as long as hotbeds of tension exist and the quest for power by some among us leads them, instead of seeking to find appropriate alternatives to the relations of force and confrontation, to try to transform the conflicts into spring-boards for the attainment of political, ideological or economic interests.
9.	On most of the questions which will have to be debated at the present session it seems clear that unfortunately we face the same difficulties that our efforts seem powerless to r solve. Whether it. is a matter of the problems of apartheid and racial discrimination, the agitation and dissension provoked by the ideological balance, the occupation of Arab territories by the Zionist State, the usurpation of the most inalienable rights of the Palestinian people,, the dismantling of Cyprus or the occupation or arbitrary division of nations such as Germany or Korea, there has been no substantial change in the positions as we have known them in the past. The preoccupations of the international community are the same today as they were yesterday.
10.	Africa, barely liberated from the most humiliating forms of the oppression and violence of colonialism, has in fact for some time been the centre of simmering armed conflict supported by barely veiled neo-colonialism, which is visibly reflected in the campaign" for hegemony and influence and has reached its height in the lengthy blood-letting in the eastern area, today the theatre of action.
11.	For 20 years, from north to south and from east to west, our continent has been the subject of continuous disturbances: mutinies, political tension, innumerable acts of aggression between brother countries fighting against each other. This phenomenon of destabilization could be attributed at the outset to the consequences of colonialism and to the difficulties of young, independent States; today it has assumed alarming proportions; it has undermined the cohesion of the African States to the extent of bringing into question their frail independence. In the light of the universal transgression of the fundamental principles of our Charter, Rwanda wishes to express its extreme concern.
12.	In relation to that very important point, His Excellency Major-General Juvenal Habyarimana, President of the Rwandese Republic and Founder-President of the National Revolutionary Movement for Development, stated:
"We have already on several occasions denounced and deplored this confrontation among brother countries; a confrontation that results from struggles for influence among the Great Powers. Our continent remains the scene of conflicts sustained by ideological differences. Africa has no need of these struggles. What we ask of friends who wish to help us is support in the campaign we are waging against under-development. Poverty and ignorance are our common enemy, and this struggle concerns all of us, whatever the colours under which we fight."
13.	The world will never be at peace as long as the abscess in Africa, which gnaws at the southern part of our continent, is not lanced once and for all.
14.	Last year, we welcomed with some glimmer of hope the initiatives then undertaken by Washington and London to find a peaceful solution in that part of the world. But we had not considered the extreme perversity of the rebel Ian Smith and of Vorster, his neighbour.
15.	Ian Smith's arrogance and obduracy have resulted in the failure of all negotiations, what can then be done other than to intensify armed struggle, since peaceful solution has failed? Nevertheless, African leaders remain willing to seize every opportunity to realize the aspirations of the people of Zimbabwe for freedom and justice without bloodshed. They could not depart from that attitude unless it were from despair, as they have no interest in fanning the flames of war in the heart of their own continent.
16.	But Ian Smith and his clique continue to challenge the international community by strengthening the ignominious oppression of the Zimbabwean people. Further, they continuously prepare to implement plans of aggression against neighbouring African States, that is, Botswana, Mozambique and Zambia. They will learn to their loss that these acts of intimidation against "front-line States", far from discouraging Africa, will but strengthen the necessary support and solidarity for the patriotic fighters of Zimbabwe.
17.	Therefore it is up to Ian Smith and his allies in Pretoria to grasp the last chance offered to them to introduce the changes called for by the international community and the genuine African majority.
18.	U is more than 10 years ago since the General Assembly decided to administer Namibia itself. In defiance of this decision, the racist regime of South Africa continues its illegal occupation of that Territory, which is unquestionably under the authority of the United Nations. The people of Namibia, victims of immoral tormenters, are the object of such inflictions and horrors that only the apartheid system could conceive: the corruption of puppet tribal chiefs, arrests, imprisonment, torture and the summary execution of the true representatives of the Namibian people, and many more, for which only the demented Government of Pretoria is responsible before history.
19.	This already disastrous situation has created another, because it is not only a question in Namibia of the independence of a country long deprived of its rights by a usurpation of power, an illegal occupation and humiliations of every kind; the right of a nation to self-determination and to its territorial integrity is equally at stake. In fact, last August the unholy regime of Pretoria decided to annex part of the Territory of Namibia, the enclave of the port of Walvis Bay, a characteristic way that South Africa has of extending bantustanization. Need I say that this is yet another episode in making vassals of people by the economic fragmentation of those who depend on South Africa, by the creation of serfs having the nationality of artificial and unviable African States serving only as a reservoir of manpower for the South African economy. In brief, it is yet another cosmetic disguise of apartheid the essence of which is disguised under another label.
20.	My delegation considers that the whole world community must do everything within its power to assist the Namibian people, represented by the South West Africa People's Organization, to win its independence and sovereignty.
21.	In its hideous mantle of apartheid the South African Government, which is racist and illegal—I say "illegal", because legitimate power cannot be recognized without the framework of human dignity and the interests of all strata of the population-continues to impose atrocious humiliation and suffering on the black populations. Arbitrary imprisonments and the massacre of African populations are the normal procedure for preventing the majority from claiming the exercise of their inalienable rights and self- determination: Soweto in 1977 is the same as Soweto in 1976. The blood of all those martyrs would have been shed in vain if the international community did not compel Vorster and his clique to make the necessary changes imposed by the march of history.
22.	To that end, the international community must strictly apply the sanctions which have been recommended against the rebel Rhodesian regime, and the total economic embargo, particularly on weapons, against South Africa. Great ills require great remedies.
23.	The recommendations of the International Conference in Support of the Peoples of Zimbabwe and Namibia, held in Maputo in May, and the more recent World Conference for Action against Apartheid, held in Lagos in August, should present a valuable guide for the action to be taken to give effect to the self-determination of the oppressed people' of southern Africa today. The attainment of that objective will remain a glorious symbol of the grandeur of our Organization and of international co-operation for present and future generations.
24.	A glance of the map of the world shows that it is not only Africa which is being injured in its southern and eastern parts. In the Middle East an oppressed people—the Palestinian people—is bleeding to death. Let us call on those who have the power to persuade Israel that it is in its own interest to live in an atmosphere of peace with its neighbours and that any settlement must include the restitution of the occupied Arab territories and cannot take place behind the backs of the Palestinian people, represented by the Palestine Liberation Organization.
25.	Cyprus too for a long time has been, as it remains, a subject of major concern of this Assembly and of our Organization. For the delegation of Rwanda, the territorial integrity and national unity of Cyprus should guide every discussion among the parties concerned, which should be free from foreign interference.
26.	With regard to the divided nations, my country, Rwanda, has always hoped to be able one day to support an initiative which would assist the German people in their long march towards the unification of the two German States into one great nation. We have always hoped for this in the firm conviction that the final settlement of the German problem would constitute a very important step towards the peaceful coexistence so often proclaimed by the civilized world.
27.	Likewise, the question of Korea, which since the last session has not been included in our agenda, remains no less a matter for anxiety. Our position is well known: the withdrawal of all foreign troops is an essential prerequisite to enable the Korean people to attain their dream of unification in peace.
28.	The tragedy through which a divided people lives can be felt only by that people itself, and all the international community can do is promote all factors which would help towards the attainment of that inalienable aspiration to national unity. We all know that national unity in freedom is not a gift but a fundamental right.
29.	In addition to the rather discouraging picture I have just drawn of the situation in certain areas of our earth, there is a certain atmosphere which continues to weigh on contemporary man, threatened as he is in his security by the weight of armaments of the most sophisticated and deadly kind. It is regrettable indeed to note that even today proliferation, both vertical and horizontal, of nuclear weapons proceeds apace, contrary to appeals for moderation and wisdom. New types of weapons are continually being developed, and nuclear technology spreads like an oil stain throughout the world. Gloomy predictions are made that by 1985 approximately 40 countries will have nuclear capability. It is intolerable that more than $300 billion should be swallowed up annually in the arms race while three quarters of mankind live in the anguish of poverty, ignorance and disease. It is not conviction of the absurdity of a nuclear war that will continue to reassure us. The continual war preparations, even in the hope that war will never be waged, are as immoral as war itself, and that is why my delegation unreservedly supports unreservedly the convening as early as possible of a special session of the General Assembly to study all the problems related to disarmament.
30.	The principle of harmony and community of interests should complement the principle of international democracy in the reforms it is fitting to introduce in our Organization. In all these reforms to be effected or envisaged it is necessary that profound changes likewise take place in the minds of men, -who must perceive the objectives of the reorganization of our system. Effectiveness will depend on true reflection, not on the psychosis of an apocalypse which would follow on the division of responsibilities.
31.	With regard to world economic relations, the relations of domination of the developed world over the third world have led to the definition of a new international economic order based on a world-wide democratic redistribution of power in the economic, commercial, financial and industrial sectors. The third world, faced with the constant deterioration in the terms of trade, could no longer be satisfied with simply being a provider of raw materials and energy in exchange for what amounts to alms in place of the co-operation promised by the wealthy countries. The fear of seeing the third world transformed into an equal partner in the conduct of world economic affairs might suggest to certain strategists, politicians and economists the making of a few spectacular concessions and a favourable response to specific claims in order to defer the fundamental requirements. Thus the adoption of the Charter of Economic Rights and Duties of States the sixth and seventh special sessions of the General Assembly and the convening of the Paris Conference on International Economic Co-operation might appear to be bold concessions.
32.	But what exactly do we see today? The creative and venturesome dialogue that the third world requested has not been seriously started. It is constantly deferred to a later time. The fundamental problems remain the same, and my Head of State, Major-General Juvenal Habyarimana, President of the Rwandese Republic and Founder-President of the National Revolutionary Development Movement, recently expressed again his concern in the following terms:
"At the level of international economic relations, it is regrettable to note that the present economic crisis weighs daily more heavily on the peoples of the third world. Any declaration and any programme of action will remain a dead letter in the absence of a definite commitment by the developed countries to alter the structures of world economy and trade.
"The conduct of the developed countries during the latest negotiations was not fully in accordance with the declarations of good intentions they had made at the seventh special session of the United Nations General Assembly.
"To be persuaded of this, it is sufficient to note how little heed was paid to the legitimate and reasonable
proposals of the third-world countries formulated at the fourth session of UNCTAD and Nairobi, or at the Paris Conference on International Economic Co-operation which, at the beginning of last June, decided that an intensified review of the many problems in abeyance should be continued within the United Nations."
33.	Along with all these timid steps, we might mention the law of the sea. The Third Conference on that subject has just concluded yet another session, pending another one, but in the most absolute silence. What was expected to be cried out loud as the greatest victory of mankind within the United Nations did not occur. Rather it was in an embarrassed silence that the representatives departed. Once again a convention on the law of the sea acceptable to all was not forthcoming. It is certainly a failure, because mankind has not been able to agree with itself on its own interests, but there is not yet nothingness, since the dialogue has not been definitely broken off.
34.	The crises, the tragic divisions and the inequalities which our earth is witnessing today show how far we are from the attainment of the objectives included in the Charter of our Organization. Nevertheless, it is not Utopian to expect that the aspirations of mankind to peace, unity, freedom and universal social justice will be attained, if only in certain measure. It is to the extent that each Member State is vigilant in seeing to it that new international ethics prevail that our Organization will be strengthened and fully play its role as a privileged centre for dialogue and agreement and also for seeking the final triumph of justice and solidarity throughout the world.
 

